 Case 2:20-cv-03241-RGK-AFM Document 13 Filed 04/20/20 Page 1 of 2 Page ID #:136
                                                                                        JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-03241-RGK-AFM                                         Date   April 20, 2020
 Title             PATRICK SOLTERO v. TRIPLE B CORPORATION




 Present: The                    R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
                    Sharon L. Williams                                         Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS) Order Remanding Action to State Court

       On March 4, 2020, Patrick Soltero (“Plaintiff”) filed a complaint against Triple B Corporation
(“Defendant”) alleging common law and state statutory claims based on disability discrimination in the
workplace.

      On April 9, 2020, Defendant removed the action to this Court alleging jurisdiction on the
grounds of diversity of citizenship. Upon review of Defendant’s Notice of Removal, the Court hereby
remands the action for lack of subject matter jurisdiction.

         Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54(2014). If the plaintiff contests, or the court
questions, the defendant’s allegation, the defendant must establish that the jurisdictional requirement has
been met by a preponderance of the evidence. Guas v. Miles, Inc., 980 F.2d 564, 566–67 (9th Cir. 1992).

       In his complaint, Plaintiff seeks damages for lost wages, loss of employment related
opportunities, general and special damages, and damages for emotional distress and attorneys’ fees. In
support of its removal, Defendant calculates that based on Plaintiff’s monthly pay, his lost earnings
through trial (assuming trial occurs one year after the date the Notice of Removal was filed), is
approximately $43,884. Defendant then states that the amount in controversy, without even considering
emotional distress damages, punitive damages, and attorneys fees, would exceed the jurisdictional
minimum when factoring in lost benefits.


CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
 Case 2:20-cv-03241-RGK-AFM Document 13 Filed 04/20/20 Page 2 of 2 Page ID #:137
                                                                                      JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       2:20-cv-03241-RGK-AFM                                         Date    April 20, 2020
 Title          PATRICK SOLTERO v. TRIPLE B CORPORATION

        Defendant fails to prove that the amount in controversy exceeds $75,000 by a
preponderance of the evidence. With $43,884 as a starting point, and no supporting evidence regarding
lost benefits and emotional distress damages, Defendant does not meet the minimum amount in
controversy, as Defendant’s inclusion of attorneys’ fees and punitive damages are speculative.

       As Defendant points out, Plaintiff would be entitled to statutory attorneys’ fees if the action
succeeds. However, the Court finds that Defendant has not carried its burden of showing by a
preponderance of the evidence the amount of future attorneys’ fees. At best, Defendant has provided
only speculation.

       As to punitive damages, such amount is also speculative, as Defendant has offered no
evidentiary support.

      Accordingly, the Court is not satisfied that Defendant has satisfied its burden of showing by a
preponderance of the evidence, that the amount in controversy meets the jurisdictional requirement.

         In light of the foregoing, the action is hereby remanded to state court for all further proceedings.


         IT IS SO ORDERED.


                                                                                               :
                                                            Initials of Preparer




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                   Page 2 of 2
